DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2017/0097564 (hereinafter referred to as Nagamine).
Nagamine, in the abstract, and in [0071]-[0077], discloses a resist composition that includes a base component wherein the solubility of the base component in the developer is increased by the action of the acid, and the base component includes structural unit a2 that has a lactone-containing cyclic group.  Nagamine, in [0178] –[0180], discloses the claimed structural unit recited as (a0-1) and discloses that the pendant group (claimed Ra01) can be a lactone-containing cyclic group such as, see below,

    PNG
    media_image1.png
    97
    128
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    103
    122
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    109
    137
    media_image3.png
    Greyscale
, and the structural unit can include the following, see below,

    PNG
    media_image4.png
    161
    103
    media_image4.png
    Greyscale
and is the same as the claimed a0-1.  Nagamine, in [0076] [0084], [0088], and [0105]-[0113],  discloses that the resist composition includes an acid-decomposable unit that has the claimed acid-dissociable structure recited as (f02-r-1), see below, 

    PNG
    media_image5.png
    79
    132
    media_image5.png
    Greyscale
wherein Ra’13 can be a polycyclic aliphatic hydrocarbon group, and Nagamine, in [0140], discloses the claimed (f02-1), see below,

    PNG
    media_image6.png
    202
    119
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    161
    128
    media_image7.png
    Greyscale
.  Nagamine, in [0447], [0448], [0456], discloses the claimed fluorine additive (the claimed (f01-1)), see below, 

    PNG
    media_image8.png
    152
    126
    media_image8.png
    Greyscale
wherein Rf101 can be trifluoromethyl group (claims 1-3).  Nagamine, in [0371]-[0576], discloses coating the resist film on a support (resist coated onto a silicon wafer) and subjecting the resist or immersion exposure (liquid immersion exposure), followed by developing the exposed resist to form a resist pattern (claims 4-5).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 17, 2022.